DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species 1, figures 1-14 in the reply filed on 1/20/21 is acknowledged.  The traversal is on the ground(s) that the action failed to point out the distinctness between the species.  Furthermore, the applicant has stated that the species are NOT obvious variants of one another.  This is not found persuasive because the action pointed to a specific example.  More examples are provided at this time.  The threads in species 1 are located on the top of the sleeve (104) and are not found in species 2, figures 15-17 (threads are located on the collet body), species 3, figures 18-22 (threads are located on the collet body), species 4, figure 23 (threads are located on the collet body), species 5, figures 24-25 (threads are located on the collet body), species 6, figure 27 (threads are located on the collet body) , species 7 figure 28 and species 8, figures 29-33,  (species 7 and 8 appear to be a single species where threads are located on the bottom of the sleeve), species 9, figure 34-37 (Species 9 fails to show the location of the threads.  However, this species has a stud end with an increased diameter portion not found in species 1, which provides distinctness between these two species.), species 10, figures 38-43 (threads are located on the bottom of the sleeve), species 11, figures 44-47 (threads are located on the bottom of the sleeve).  Therefore, it has been shown that species 1 is distinct from all the other species.
The applicant states that claims 11 and 17 read on the elected species.  However, claims 11 and 17 recite that the stud includes a reduced diameter section positioned above the threaded section of the stud, which is not found in elected species 1.  There is no reduced diameter section on the stud that lies about the threaded section of the stud.  Therefore, these claims have been withdrawn as they are directed to a non-elected embodiment.
The requirement is still deemed proper and is therefore made FINAL.
s 5, 11-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/20/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 14-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Asayama, JPH1151018A.  Asayama discloses a fastener for coupling structural components of a motor vehicle.  The fastener (fastener system) comprises a sleeve 13 having sleeve openings (43).  A collet body (12) within the sleeve having a crown (31) with an opening and cantilever legs (32) extending from the crown.  The legs each have a foot (36) for engaging and extending through the sleeve openings.  Asayama also discloses a stud extending through the crown opening and including a threaded section engaging with an interior threaded section on the interior of the sleeve (44).

    PNG
    media_image1.png
    587
    367
    media_image1.png
    Greyscale

Regarding claim 3, Asayama discloses a reduced diameter section below the threaded section on the stud.

    PNG
    media_image2.png
    412
    280
    media_image2.png
    Greyscale

	Regarding claim 8, Asayama’s fastener system could be used in the manner claimed, i.e., a thin structure could lie between the bottom surface of the head (23) and the top surface of the sleeve (48) and still function as disclosed.
	Regarding claim 9, Asayama discloses the upper surface of the foot (38) in contact with a lower structure.

    PNG
    media_image3.png
    397
    514
    media_image3.png
    Greyscale


	Regarding claims 14-15, Asayama discloses the claimed fastening system as discussed.  Claim 14 also requires that the stud have the capability, in an engaged configuration, to exert an outward force on the plurality of cantilever legs to push a portion of each of the feet outside of the corresponding sleeve openings.  As can be seen in the figures, Asayama’s stud has the capability of applying a force to the legs to extend the feet through the sleeve openings.

    PNG
    media_image4.png
    615
    727
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama, JPH1151018A in view of McClure, US 2010/086376 A1. 
Regarding claim 19, Asayama fails to disclose a bushing coupled to a distal end of the stud wherein the bushing radially expand the cantilever leg when the stud is threaded into the interior threaded section  of the sleeve. However, McClure discloses it is old and well known to have a bushing (40) at the end of an expander stud to prevent unwanted disengagement between the stud and the collet body, i.e., the bushing retains the collet body with the stud.

    PNG
    media_image5.png
    480
    367
    media_image5.png
    Greyscale

Therefore, it would have been obvious to modify Asayama’s stud to have a bushing to prevent separation of the stud from the collet body when they are not engaged with the sleeve.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677